DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Delaney (US 2018/0353541 A1 – hereafter ‘541).
‘541 discloses a method for expanding stem/progenitor cells (Abstract) that includes the following limitations for claim 1:
“A method for processing a biological sample comprising cells or a derivative thereof”: ‘541 discloses a process for processing biological samples ([0035]; [0036]).  
“generating a first volume of the biological sample comprising cells or a derivative thereof, wherein the first volume comprises a first concentration of cells or a derivative thereof”: ‘541 discloses placing cells within a first container that includes a first volume with a first concentration of cells ([0071]; [0090], i.e. one or more bags).  
“generating a second volume of the biological sample comprising cells or a derivative thereof, wherein the second volume is less than the first volume and comprises a second concentration of the cells wherein the second concentration of the cells is no more than 30% different than the first concentration of the cells”: ‘541 discloses placing a second volume of cells in a second container where this has a volume less than the first volume and the concentration of the cells is no more than 30% different from the first concentration ([0071]; [0090[; [0092]). 
“cooling the first volume at a first cooling rate and cooling the second volume at a second cooling rate, wherein the first cooling rate is about the same as second cooling rate”: ‘541 discloses that cooling rate for both volumes is about the same ([0071]).  
“wherein a post-thaw cell proliferation of the cells in the first volume is no more than 30% different than a post-thaw cell proliferation rate of the cells in the second volume.”: ‘541 discloses that the proliferation rate, post-thaw, is no more than 30% different from the first and second volume ([0046]; [0110]; [0111]; [0516]).  
For claim 2, ‘541 discloses that the two containers are within the same freezer for the same period of the two freezing rates ([0071]). 
For claim 3, the volume of the second volume is going to be less than 1% of the first volume ([0071]). 
For claim 4, the post-thaw viability rate of the two volumes is going to be no more than 5% different ([0071]; [0110]; [0111]). 
For claim 5, the post-thaw proliferation rate of the two volumes is going to be no more than 5% different ([0071]; [0110]; [0111]). 
For claim 6, the post-thaw viability of the two volumes is 80 to 90% ([0100]).  
For claims 8 and 9, the freeze rate of the two cooling rates is -3°C/min ([0071]). 
For claim 10, ‘541 discloses that the freezing rate can be between -1° to -3°C/min ([0072]). 
For claim 11, ‘541 is a controlled-rate freezer that is set to -80°C ([0072]). 
For claim 12, the two volumes of ‘541 are disposed on the same shelf of the freezer ([0071]; [0072]). 
For claim 14, ‘541 discloses placing the second or first volume in an insulated container ([0073]). 
For claim 15, the containers of ‘541 do not contact the walls of the freezer. 
For claim 16, ‘541 discloses that cooling rate for both volumes is about the same ([0071]).  
For claim 17, ‘541 discloses that the cells are stem cells ([0071]). 
For claim 18, ‘541 discloses that the cells are hematopoietic stem cells ([0022]).  
For claim 19, ‘541 discloses that the sample contains blood ([0019]). 
For claim 20, ‘541 discloses that the volumes are stored long-term in liquid nitrogen ([0072];[0073]) where this temperature is less than -86°C ([0073]).  
Therefore, ‘541 meets the limitations for claims 1-6 and 8-20.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Delaney (US 2018/0353541 A1 – hereafter ‘541) in view of Coulter et al. (US 6,900,029 B1 – hereafter ‘029).
For claim 7, ‘541 differs from the instant claim regarding the post-thaw proliferation rate.  
‘029 discloses a method for separating desired form undesired cells (Abstract) that for claim 7 includes a proliferation rate of 147 CFU-GM/105 cells (col. 20 lines 46-61) where this would result in a post-thaw proliferation rate of 1 CFU-GM/105 cells.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the proliferation rate of ‘029 within ‘541 in order to have the expected result of having enough cells for transplanting into an organ.  


Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments begin on page 5 and continue through page 9.
On pages 5 through 8, applicant argues that the applied art does not teach producing a second  volume of a biological sample as a surrogate for the first volume that is to be transplanted in a subject.  Whether this is true or not, this limitation is not in the claim in the instant claim and is not required to meet the claim limitations.  
Regarding applicant’s arguments that Delaney does not teach varying cooling rates, it should be noted that Delaney teaches cooling multiple containers, i.e. a first and a second container and these would be at about the same rate as required by the claim.  Different rates of cooling are not required by the claim and appears to be a feature relied upon, but not claimed.  
With regards to applicant’s arguments on page 9 regarding the applied reference of Coulter, Coulter was applied for the teaching of the proliferation rate.  The freezing is taught by Delaney.  Moreover, it would have been obvious to one of ordinary skill in the art using the reasoning in paragraph 31. 
Therefore, the claims stand rejected.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799